 Case 8:21-cv-01432 Document 1-2 Filed 09/01/21 Page 1 of 1 Page ID #:19




1                CERTIFICATION OF SCOPE OF FEDERAL EMPLOYMENT
2          I, David M. Harris, Chief of the Civil Division, United States Attorney’s Office
3    for the Central District of California, pursuant to the provisions of 28 U.S.C. '2679(d),
4    and by virtue of the authority vested in me by the Attorney General of the United States
5    under 28 C.F.R. '15.4, hereby certify as follows:
6          1.     I have read the Complaint entitled Pedro Avalos Pasaran v. City of Santa
7    Ana; Department of Homeland Security; Samuel Chairez; And Does 1 To 50, Case No.
8    30-2020-01141394-CU-PA-CJC, in the Superior Court for the State of California,
9    Orange County.
10         2.     Based upon the information now available to me with respect to the
11   incidents referred to in the Complaint, defendant Samuel Chairez was acting within the
12   course and scope of employment with the United States at all times material to the
13   incidents alleged in the Complaint.
14
15   DATED: August 20, 2021
16
17                                          _____________________________
18                                          DAVID M. HARRIS
                                            Assistant United States Attorney
19                                          Chief, Civil Division
20
21
22
23
24
25
26
27
28
                                                  1




                                           Exhibit 2                                             18
